PER CURIAM.
Petitioner appeals an order dismissing a portion of his Petition for Post Conviction Relief and a summary judgment in favor of defendant on the remaining allegations. We affirm.
Petitioner was convicted of Kidnapping in the First Degree, Rape in the First Degree and Sodomy in the First Degree. He was sentenced to twenty years imprisonment on each charge with the sentences to be served consecutively.
He alleged in the petition that the court did not have authority to impose consecutive sentences. State v. Jones, 250 Or 59, 440 P2d 371 (1968), is contrary to his position.
He also contends the sentencing court denied him due process of law by failing to state reasons for its sentences. Petitioner was sentenced prior to the enactment of ORS 137.120(2), which requires trial courts to state on the record the reasons for the sentence imposed. We do not agree with petitioner that there is a constitutional requirement that the court state its reasons for imposing a particular sentence.
Affirmed.